Appellate Case: 21-6102     Document: 010110664503         Date Filed: 03/30/2022     Page: 1
                                                                                      FILED
                                                                          United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                             Tenth Circuit

                              FOR THE TENTH CIRCUIT                             March 30, 2022
                          _________________________________
                                                                             Christopher M. Wolpert
                                                                                 Clerk of Court
  ERNESTO RAY LOYA,

        Petitioner - Appellant,

  v.                                                           No. 21-6102
                                                        (D.C. No. 5:20-CV-00922-C)
  RICK WHITTEN, Warden,                                        (W.D. Okla.)

        Respondent - Appellee.
                       _________________________________

             ORDER DENYING CERTIFICATE OF APPEALABILITY*
                    _________________________________

 Before MORITZ, KELLY, and CARSON, Circuit Judges.
                   _________________________________

        Ernesto Ray Loya, an Oklahoma state inmate, seeks a certificate of appealability

 (“COA”) in order to appeal the denial of his 28 U.S.C. § 2254 habeas corpus petition. He

 has not made “a substantial showing of the denial of a constitutional right.” 28 U.S.C.

 § 2253(c)(2). Accordingly, we deny a COA and dismiss the matter.

                                     BACKGROUND

        In 2016, an Oklahoma state jury convicted Mr. Loya of child sexual abuse, lewd

 molestation, forcible sodomy, and first-degree rape. The trial court imposed consecutive

 prison sentences of twenty years for child sexual abuse, five years for lewd molestation,



        *
          This order is not binding precedent except under the doctrines of law of the case,
 res judicata, and collateral estoppel. It may be cited, however, for its persuasive value
 consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 21-6102      Document: 010110664503           Date Filed: 03/30/2022       Page: 2



 and ten years for first-degree rape, along with a sentence of ten years for forcible sodomy

 to be served concurrently with the rape sentence. The Oklahoma Court of Criminal

 Appeals (“OCCA”) affirmed the judgment on direct appeal and affirmed the denial of

 Mr. Loya’s application for post-conviction relief.

        Mr. Loya filed a pro se § 2254 petition, raising eleven claims: (1) the trial court

 improperly admitted hearsay statements by the victim without the advance notice and

 reliability hearing required under state law; (2) the trial court failed to require the

 prosecution to elect which acts it would rely upon to support each charged offense;

 (3) the trial court failed to require corroboration for the victim’s testimony and the

 evidence was otherwise insufficient to support the convictions; (4) the trial court

 improperly admitted the victim’s statements to his counselor as the evidence was

 cumulative and improperly bolstered; (5) the trial court improperly admitted evidence of

 other bad acts, including evidence that Mr. Loya used drugs, possessed an extensive

 amount of pornographic materials, and had been fired from a previous job due to sexual

 harassment; (6) a Confrontation Clause violation based on the admission of a forensic

 report through a witness other than the report’s author; (7) the trial court improperly

 responded to the jury’s questions about the elements of the offenses; (8) ineffective

 assistance of trial counsel; (9) cumulative error; (10) actual innocence; and

 (11) ineffective assistance of appellate counsel. After the Warden responded to the

 petition, an attorney filed a reply brief on Mr. Loya’s behalf that, among other things,

 purported to raise a twelfth claim: that the trial court lacked subject-matter jurisdiction,



                                                2
Appellate Case: 21-6102     Document: 010110664503         Date Filed: 03/30/2022       Page: 3



 thus violating due process, because the United States never ceded the lands in Alfalfa

 County to the State of Oklahoma.

        In a lengthy, thorough opinion, a magistrate judge recommended that the district

 court deny the petition. Loya v. Whitten, No. CIV-20-922-C, 2021 WL 3477710, at *1

 (W.D. Okla. June 7, 2021). Although many of Mr. Loya’s claims, including his

 evidentiary arguments, were based on state law, the magistrate judge liberally construed

 the petition and reviewed the state-law claims to determine whether they rendered

 Mr. Loya’s trial fundamentally unfair so as to violate due process. Ultimately, the

 magistrate judge determined that the eleven claims in the petition lacked merit and that

 the twelfth claim raised in the reply brief was not properly before the court. After

 Mr. Loya submitted objections, the district court adopted the magistrate judge’s report

 and recommendation and dismissed the petition. Loya v. Whitten, No. CIV-20-922-C,

 2021 WL 3475580, at *1 (W.D. Okla. Aug. 6, 2021). The court stated that it

 “consider[ed]” Mr. Loya’s objections but concluded that the “facts and law [were]

 accurately set out in the [report and recommendation]” and that “no purpose [would] be

 served in repeating them.” Id. Following a limited remand from this court, the district

 court denied a COA.

                                       DISCUSSION

        For this court to issue a COA on any of the eleven claims that the district court

 denied on the merits, Mr. Loya “must demonstrate that reasonable jurists would find the

 district court’s assessment of the constitutional claim[] debatable or wrong.” Slack v.

 McDaniel, 529 U.S. 473, 484 (2000). And for Mr. Loya’s twelfth claim, which the

                                              3
Appellate Case: 21-6102      Document: 010110664503           Date Filed: 03/30/2022      Page: 4



 district court deemed waived, he must show “that jurists of reason would find it debatable

 whether the petition states a valid claim of the denial of a constitutional right and . . .

 whether the district court was correct in its procedural ruling.” Id.

        In his COA application, Mr. Loya repeats the largely conclusory arguments made

 in his objections to the report and recommendation, without attempting to show how the

 district court’s order adopting the report and recommendation satisfies the standards for a

 COA. As to the eleven claims denied on the merits, the magistrate judge’s well-reasoned

 report needs no repetition or elaboration. As to Mr. Loya’s twelfth claim, he argues that

 the district court erroneously dismissed the claim as unexhausted because subject-matter

 jurisdiction can be raised at any time and it would have been futile to attempt to exhaust

 his claim. But the magistrate judge did not recommend dismissal of the claim for failure

 to exhaust. Rather, the magistrate judge, after observing in passing that the claim “does

 not appear to have been exhausted,” recommended that the district court dismiss the

 claim as waived “because it was not made in the Petition” and “arguments advanced for

 the first time in a reply brief are waived.” Loya, 2021 WL 3477710, at *26 (internal

 quotation marks omitted). Mr. Loya did not object the magistrate judge’s conclusion that

 he waived the claim by not raising it in the petition, and he therefore waived appellate

 review of that determination. See Allman v. Colvin, 813 F.3d 1326, 1329 (10th Cir.

 2016) (addressing firm-waiver rule). Similarly, in his COA Application, Mr. Loya has

 not contested the district court’s decision adopting the magistrate judge’s conclusion that

 the claim was waived, and he therefore has waived any challenge to that ruling. See



                                                4
Appellate Case: 21-6102      Document: 010110664503          Date Filed: 03/30/2022     Page: 5



 Burke v. Regalado, 935 F.3d 960, 1014 (10th Cir. 2019) (“Issues not raised in the

 opening brief are deemed abandoned or waived.” (internal quotation marks omitted)).

        Rather than contest the district court’s substantive rulings, Mr. Loya challenges

 the extent of the district court’s review of his objections to the magistrate judge’s report

 and recommendation. See COA Appl. at 29 (contending that “the [d]istrict [c]ourt’s

 de novo review was conclusory because there was not any analysis to resolve [his]

 objections” and that “[t]his Court should determine that the [d]istrict [c]ourt’s de novo

 review is debatable” for purposes of a COA).1 But because 28 U.S.C. § 636(b)

 “provid[es] for a de novo determination rather than de novo hearing, Congress intended

 to permit whatever reliance a district judge, in the exercise of sound judicial discretion,

 chose to place on a magistrate[ judge’s] proposed findings and recommendations.”

 United States v. Raddatz, 447 U.S. 667, 676 (1980) (italics and internal quotation marks

 omitted). The magistrate judge thoroughly reviewed the record and Mr. Loya’s claims,

 and the district court, which explicitly stated it considered Mr. Loya’s objections, saw no

 need to conduct any further analysis. The district court acted well within its discretion in

 adopting the report and recommendation in a summary order.




        1
           See also COA Appl. at 6 (arguing the district court resolved his claims “without
 analyzing his objections”); id. at 8 (stating “the [d]istrict [c]ourt must analyze his
 objections and failure to do so was an abuse of discretion”); id. at 12-13 (contending “the
 [d]istrict [c]ourt failed to consider [his] objection[s]” and to “analyze[] [his] claim under
 a de novo analysis”); id. at 20 (suggesting the district court failed to “analyze [his]
 objections”); id. at 22 (asserting “the [d]istrict [c]ourt provided no analysis of [his]
 objections”).
                                               5
Appellate Case: 21-6102     Document: 010110664503         Date Filed: 03/30/2022     Page: 6



        Ultimately, having reviewed the record, the COA Application, and the applicable

 law, we conclude that, for substantially the reasons relied upon by the magistrate judge

 and adopted by the district court, the resolution of Mr. Loya’s claims is not reasonably

 debatable and a COA is not warranted.

                                      CONCLUSION

        We deny a COA and dismiss this matter.


                                              Entered for the Court


                                              Paul J. Kelly, Jr.
                                              Circuit Judge




                                              6